 

--------------------------------------------------------------------------------


Exhibit 10.2


AMENDMENT TO THE
ENSCO INTERNATIONAL INCORPORATED
1996 NON-EMPLOYEE DIRECTORS STOCK OPTION PLAN


WHEREAS, the Board of Directors of ENSCO International Incorporated, a Delaware
corporation, (the "Company") adopted the ENSCO International Incorporated 1996
Non-Employee Directors Stock Option Plan effective February 21, 1996, (which, as
previously amended from time to time, is referred to herein as the "Plan"), and

WHEREAS the Board of Directors of the Company has approved this Amendment to the
Plan effective as of the 31st day of May, 2006 in order to (i) provide deferred
vesting and deferred expiration of stock options issued pursuant to the Plan as
provided hereinbelow, and (ii) provide for a participant's right to designate a
beneficiary to succeed to certain rights under the Plan in the event of his
death, which amendment conforms to similar provisions of the Company's 2005
Long-Term Incentive Plan, as amended, and the Company's 1998 Incentive Plan, as
amended.

NOW, THEREFORE, pursuant to a resolution of the Board of Directors of the
Company unanimously adopted and approved on the 9th day of May, 2006, the Plan
hereby is amended as follows:

1)     Section 9 is amended in its entirety to read as follows:

        9.     RIGHTS IN EVENT OF DEATH OR DISABILITY. If a participant dies or
becomes disabled prior to termination of his right to exercise an option in
accordance with the provisions of his stock option agreement without having
totally exercised the option, the option may be exercised to the extent the
participant could have exercised the option on the date of his death or
disability at any time prior to the earlier of the dates specified in Section
8(a) or (b) hereof by (i) the individual designated by the participant pursuant
to this Section as his beneficiary, or by the executor or administrator of the
participant's estate if the default provisions of this Section become
applicable, or (ii) the participant or his personal representative in the event
of participant's disability, subject to the other terms of the Plan and
applicable laws, rules and regulations. To the extent the option is not entitled
to be exercised on the date of the participant's death, or if the option is not
exercised within the time specified herein, the option shall terminate. For
purposes of the Plan, the Board shall determine the date of disability of a
participant.

        A participant shall designate a primary and contingent beneficiary who
shall in the event of the participant's death succeed to the participant's right
to exercise his options under the terms and during the period specified in this
Section. The designation of beneficiary will control the exercise rights, if
any, with respect to all outstanding options the participant holds on the date
of his death. If the primary beneficiary and contingent beneficiary, if any,
designated by the participant in his then-effective beneficiary designation
predecease the participant, or if the participant fails to file a designation of
beneficiary with the Director-Compensation & Benefits of the Company, the
executor or the administrator of the participant's estate shall succeed to the
participant's rights described in this Section. A participant may only have one
applicable beneficiary designation on file with the Company with regard to
options. A participant may revoke any designation of beneficiary on file with
the Director-Compensation & Benefits by filing a new designation of beneficiary
with the Director-Compensation & Benefits. The most recent designation of
beneficiary filed by a participant with the Director-Compensation & Benefits
will supersede any previously filed designation of beneficiary.


 



--------------------------------------------------------------------------------







2)     Section 13 is amended in its entirety to read as follows:

        13.     NON-ASSIGNABILITY. Options may not be transferred other than (i)
by a then-effective beneficiary designation or the default provisions of Section
9 in the event of a participant's death, or (ii) in the case of any holder after
the participant's death, only by will or by the laws of descent and
distribution. Except as otherwise provided in the Plan, during a participant's
lifetime, options granted to a participant may be exercised only by the
participant.

3)     A new Section 19 is added to read as follows:

        19.     EFFECT OF COMPANY BLACKOUT PERIODS. The Company has established
the ENSCO Securities Trading Policy and Procedure (the "Policy") relative to
disclosure and trading on inside information as described in the Policy. Under
the Policy, Non-Employee Directors are prohibited from trading Company
securities during certain "blackout periods" as described in the Policy. In
respect to any Non-Employee Director subject to a blackout period under the
Policy, if the date on which an Option Period will expire falls within a
blackout period imposed by the Policy, the applicable Option Period described in
Section 8 hereof shall automatically be extended by this Section 19 to the
second United States business day immediately following the last day of the
applicable blackout period. The Board shall interpret and apply the extension
automatically provided by the preceding sentence to ensure that in no event
shall the term of any Option expire during an imposed blackout period.

IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officer, has caused this Amendment to be executed effective as of the 31st day
of May, 2006.
 

ENSCO INTERNATIONAL INCORPORATED



/s/  Charles A. Mills                                            
By:  Charles A. Mills
Its:  Vice President - Human Resources and Security

       


2



--------------------------------------------------------------------------------

